Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                RESPONSE TO AMENDMENT
Based on Applicants’ amendment, filed on 5/13/2021, see page 2 through page 9, of remark, with respect to amended claims 1-7, have been fully considered but they are moot in view of the new ground (s) of rejection as necessitated by applicant’s amendment is made in view of Torii et al (U.S. Pub No: 2019/0359358 A1). 
           Examiner respectfully wants to point out, this is a response to several proposed amendments that were initiated by the Examiner and telephone interviews with applicant’s representative. Examiner suggested ways to clarify the independent claim or amend the claim that may overcome the prior art of record, but no agreement was reached at this time.
         Contrary to the applicant’s assertion, as he traverses, regarding claims 1-7, that Stabe does not teach or suggest the limitations of amended claims “crosslinked water-absorbent resin”.
           For this feature Examiner is using the new reference based on the amended claim supplied with this action “Torii”, in the same field of “water absorbing agent, for an absorbent article for example paper diapers (see paragraph 0022), teaches (page 7, paragraphs, [0114-0115] the surface crosslinking step is a step of crosslinking the vicinity of the surface of the particulate water absorbent resin obtained in the classifying step described above using a surface crosslinking agent. By this step, a particulate water absorbing agent having a crosslinked surface is obtained. A particulate water absorbent resin is a water-swellable crosslinked polymer and has a crosslinking structure in the (particle) inside, but it is preferable that the surface of the water absorbent resin (particles) which can be used in the invention is cross linked and the crosslinking density of the surface or the vicinity of the surface is higher than the inside. The aggregation of the particulate water absorbent resin can be suppressed by such a surface crosslinking step. Incidentally, the "vicinity of the surface" usually means the surface layer part having a thickness 
           Also page 7, paragraphs, [0120-0121] upon conducting the surface crosslinking, a method is preferable in which a surface crosslinking agent solution containing the surface crosslinking agent and the solvent is mixed with the particulate water absorbent resin by being sprayed by a spray or the like or added dropwise and a method is more preferable in which the solution is mixed with the particulate water absorbent resin by being sprayed. The size of the droplets to be sprayed is preferably in a range of from 0.1 .mu.m to 300 .mu.m and more preferably in a range of from 0.1 .mu.m to 200 .mu.m as an average particle size. In the surface crosslinking step, the mixture of the particulate water absorbent resin and the surface crosslinking agent solution can be subjected to the surface crosslinking even at room temperature. However, from the viewpoint of the promotion of the reaction and the removal of the added water and solvent, it is preferable to crosslink the vicinity of the surface of the particulate water absorbent resin after mixing the particulate water absorbent resin and the surface crosslinking agent and further subjecting the mixture to a heat treatment. In the heat treatment, the treatment temperature is preferably 80.degree. C. or higher although it also depends on the surface crosslinking agent to be selected. The treatment temperature (heat medium temperature or material temperature/particularly the heat medium temperature) is preferably in a range of from 100.degree. C. to 250.degree. C., more preferably in a range of from 150.degree. C. to 250.degree. C. (particularly suitable for the dehydrated and esterified reactive surface crosslinking agent). The heating time is preferably in a range of from 1 minute to 2 hours. A preferred example of the combination of the heating temperature and the heating time is at 180.degree. C. for from 0.1 hours to 1.5 hours and at 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Stabe invention according to the teaching of Torii because to combine, “absorbent article, using computed tomography scanner” that is taught by the Stabe invention according to the teaching, “the crosslinked water absorbing resin”, taught by Torii, to provide for an improved imaging and analysis of water absorbent resin and their properties using Computed tomography.


DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1 and 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stabe et al (U.S. Pub No: 2003/0147490 A1) in view of Torii et al (U.S. Pub No: 2019/0359358 A1). 
           Regarding claim 1, Stabe discloses a non-destructive method for evaluating a structure of a crosslinked water-absorbent resin through X-ray computer tomography, the method comprising (see page 1, paragraph, [0006] in still another aspect, the invention includes an “absorbent article”, a support for holding the absorbent article, and a “computed tomography scanner” mounted adjacent the support for collecting radiological data from the absorbent article held by the support. Also paragraph, [0018] FIG. 10 is a computer display showing a visualization of 
           a step 1 of placing the crosslinked water-absorbent resin to be evaluated on a sample stage of an X-ray computer tomography apparatus (see page 2, paragraph, [0026] referring now to the drawings and in particular to FIG. 1, a radiological system of the present invention is designated in its entirety by the reference numeral 30. Although other radiological systems 30 are contemplated as being within the scope of the present invention, in one embodiment, the system of the present invention generally comprises a radiological device (generally designated by 32) such as an Analogic computed tomography (CT) scanner, an article support (generally designated by 34) and a computer console (generally designated by 36) for controlling operation of the gantry. Analogic is a federally registered trademark of Analogic Corporation of Peabody, Mass. Other radiological devices including radiographic devices (.g. x-ray machines for taking still images) and radioscopic devices (x-ray machines for taking moving images) are also contemplated as being within the scope of the present invention. Further, systems having other components such as “image recognition” equipment for extracting data from conventional x-ray images (i.e., those obtained from radiographic devices or radioscopic devices) are also contemplated. 
           Also page 2, paragraph, [0028] As illustrated in FIG. 3, in one embodiment the article support 34 has a vertical post 60 mounted on a base 62 having wheels 64. An arm 66 extends horizontally from the vertical post 60. A platform (refers to stage for sample), generally designated by 68 is mounted at an end of the arm opposite the post 60 for holding the article 44. The arm 66 is movable up and down on the post 60 for adjusting a height of the article 44 (FIG. 2) with respect to the opening 42 in the gantry 40. The wheels 64 on the base 62 of the support 34 permit horizontal positioning of the article 44 relative to the opening 42 in the gantry 40. It is 
           a step 2 of performing X-ray computer tomography on the crosslinked water-absorbent resin by using the X-ray computer tomography apparatus to acquire tomographic image data of the crosslinked water-absorbent resin (see above, also page 2, paragraph, [0026] Referring now to the drawings and in particular to FIG. 1, a radiological system of the present invention is designated in its entirety by the reference numeral 30. Although other radiological systems 30 are contemplated as being within the scope of the present invention, in one embodiment, the system of the present invention generally comprises a radiological device (generally designated by 32) such as an Analogic computed tomography (CT) scanner, an article support (generally designated by 34) and a computer console (generally designated by 36) for controlling operation of the gantry. Analogic is a federally registered trademark of Analogic Corporation of Peabody, Mass. Other radiological devices including radiographic devices (x-ray machines for taking still images) and radioscopic devices (e.g., x-ray machines for taking moving images.
           Also page 3, paragraph, [0049] as will be appreciated by those skilled in the art, the previously described system and process may be used to analyze liquid distribution and location, article deformation, liquid volume, absorbent core integrity, absorbent interlayer adhesive integrity, containment flap efficacy, Super Absorbent Material (SAM) location, absorbent core bulk or swell and article fit. Further, various system capabilities can be employed including non-
           step 3 of analyzing the tomographic image data by using image analysis software to obtain a cross-sectional image of the crosslinked water-absorbent resin (see above, also page 3, paragraph, [0049] as will be appreciated by those skilled in the art, the previously described system and process may be used to analyze liquid distribution and location, article deformation, liquid volume, absorbent core integrity, absorbent interlayer adhesive integrity, containment flap efficacy, Super Absorbent Material (SAM) location, absorbent core bulk or swell and article fit. Further, various system capabilities can be employed including non-destructive slice dissection, two-dimensional density imaging, three-dimensional surface rendering, and “cross-sectional imaging”.
           However regarding claim 1, Stabe clearly discloses, (see page 1, paragraph, [0006] in still another aspect, the invention includes an “absorbent article”, a support for holding the absorbent article, and a “computed tomography scanner” mounted adjacent the support for collecting radiological data from the absorbent article held by the support. Also paragraph, [0018] FIG. 10 is a computer display showing a visualization of liquid in the article).
           But does not explicitly state, “crosslinked water-absorbent resin”.
           On the other hand “Torii”, in the same field of “water absorbing agent, for an absorbent article for example paper diapers (see paragraph 0022), teaches (page 7, paragraphs, [0114-0115] the surface crosslinking step is a step of crosslinking the vicinity of the surface of the particulate water absorbent resin obtained in the classifying step described above using a surface crosslinking agent. By this step, a particulate water absorbing agent having a crosslinked surface is obtained. A particulate water absorbent resin is a water-swellable crosslinked polymer and has 
           Also page 7, paragraphs, [0120-0121] upon conducting the surface crosslinking, a method is preferable in which a surface crosslinking agent solution containing the surface crosslinking agent and the solvent is mixed with the particulate water absorbent resin by being sprayed by a spray or the like or added dropwise and a method is more preferable in which the solution is mixed with the particulate water absorbent resin by being sprayed. The size of the droplets to be sprayed is preferably in a range of from 0.1 .mu.m to 300 .mu.m and more preferably in a range of from 0.1 .mu.m to 200 .mu.m as an average particle size. In the surface crosslinking step, the mixture of the particulate water absorbent resin and the surface crosslinking agent solution can be subjected to the surface crosslinking even at room temperature. However, from the viewpoint of the promotion of the reaction and the removal of the added water and solvent, it is preferable to crosslink the vicinity of the surface of the particulate water absorbent resin after mixing the particulate water absorbent resin and the surface crosslinking agent and further subjecting the 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Stabe invention according to the teaching of Torii because to combine, “absorbent article, using computed tomography scanner” that is taught by the Stabe invention according to the teaching, “the crosslinked water absorbing resin”, taught by Torii, to provide for an improved imaging and analysis of water absorbent resin and their properties using Computed tomography.
           Regarding claim 4, Stabe discloses the non-destructive method for evaluating a structure of a water-absorbent resin, according to claim 1, wherein the shape of the water-absorbent resin to be evaluated is a granular shape, a substantially spherical shape, a crushed indefinite shape, a flat shape, a shape in which particles having a substantially spherical shape are aggregated, or a shape in which particles having a crushed indefinite shape are aggregated (see claim 1, also Fig. 13, page 4, paragraph, [0049] as will be appreciated by those skilled in the art, the previously described system and process may be used to analyze liquid distribution and location, article deformation, liquid volume, absorbent core integrity, “absorbent interlayer adhesive integrity”, 
           But does not explicitly state, “water-absorbent resin can be spherical shape or granules aggregates”.
           On the other hand Torii in the same field of “water absorbing resin to granulate the inorganic primary particles”, teaches (see page 3, paragraph, [0046] in the present specification, the term "particle" means a solid which has a particle size defined by sieve classification of 5 mm or less and exhibits fluidity. For example, the particle means a solid of which the flow rate can be measured or a solid which can be subjected to the sieve classification by (ERT 420.2-02). The shape of the solid is not particularly limited, and examples thereof may include irregular crushed particles, spherical particles, substantially spherical particles, or granules (aggregates) thereof but preferably include irregular crushed particles. In the invention, a particle-like water absorbing agent, namely, a "particulate water absorbing agent" is used). 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Stabe invention according to the teaching of Torii because “computed tomography imaging provided by the Stabe invention, combined with cross-section view of the resin showing the spherical shape, taught by Torii, which can be easily implemented and provide the shape of resin particle.
            With regard to claim 5 the arguments analogous to those presented above for claims 1 and 4 are respectively applicable to claim 5.    

Allowable Subject Matter
Claims 2, 3, 6 and 7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.       

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 

           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
June 19, 2021